DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-3, 5-6 and 14-19 are objected to because of the following informalities:
Claims 1, 6 and 18 contain the limitations “the a P-type thermoelectric conversion element” and “the a N-type thermoelectric conversion element” which should be changed to “the P-type thermoelectric conversion element” and “the N-type thermoelectric conversion element”. Appropriate correction is required.
Claim 6 lines 6-7 contains “wherein” twice. One instance of “wherein” should be deleted.
	Claims 2-3, 5-6, 14-17 and 19 are additionally objected to as being dependent on an objected to base claim and including all of the limitations thereof. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JP 2017-34135A, see IDS filed on 9/06/2019 with Japanese document and English machine translation. English machine translation filed on 9/06/2019 used for mapping) in view of Hiroyama (US 2010/0170550).

Regarding claim 18, Fujiwara discloses a thermoelectric conversion module in Figures 1-2 comprising: 
multiple thermoelectric conversion elements consisting of P-type thermoelectric 5conversion elements (3) and N-type thermoelectric conversion elements (4) which are different in coefficient of linear expansion ([33]); and 
a first wiring board (high temperature side support plate 1 and high temperature side clad material 10, [18]-[20] and [27]) disposed at one end side (hot side) of the multiple thermoelectric conversion elements (3, 4) (Figures 1-2), 
wherein the first wiring board comprises: first wiring layers (high temperature metal foil 13) on which the P-type 10thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) which are adjacent are joined (Figures 1-2 and [18]-[19]); and 
adjacent pairs of first ceramic layers (high temperature side support plate 1, [36]) which are joined on surfaces of the first wiring layers (high temperature metal foil 13) opposite to surfaces on which the P-type thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) are joined (Figures 1-2 and [18]-[20]), 
wherein an adjacent pair of the first ceramic layers (high temperature support plate 1) is joined to an adjacent pair of the P-type 15thermoelectric conversion elements (3) and the N-type thermoelectric conversion elements (4) such that one of the first ceramic layers in an adjacent pair is joined to the P-type thermoelectric conversion element and the other first ceramic layer in the adjacent pair is joined to the N-type thermoelectric conversion element (Figures 1-2 and [18]-[20]).  

	Fujiwara additionally discloses that the first wiring layers (13) have a function as a wiring for conducting electricity and a metal having a small electric resistance, such as copper, aluminum, nickel, or gold can be used ([30] and claim 7), but Fujiwara does not disclose that the first wiring layers are a member selected from the group consisting of silver, and alloys having a main ingredient of silver.

	Hiroyama discloses a thermoelectric conversion module in Figure 1 comprising first wiring layers (electrodes 3) electrically connecting the thermoelectric elements (4), wherein the first wiring layers can be made of metals containing as a main component at least one selected from the group consisting of titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, molybdenum, silver, palladium, gold, tungsten and aluminum to improve the heat resistance, corrosion resistance and adhesion to a thermoelectric device of the electrode ([28]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the copper, aluminum, nickel, or gold material of the first wiring layers of Fujiwara with the silver material taught by Hiroyama, because the silver material can improve the heat resistance, corrosion resistance and adhesion of the electrode to a thermoelectric device and is a known functionally equivalent electrode material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  


Allowable Subject Matter
Claims 1-3, 5-6, 14-17 and 19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.


Response to Arguments
Applicant's arguments filed 8/16/2022 with respect to claim 18 have been fully considered but they are not persuasive.
Applicant argues that regarding claim 18, applicants again reassert the arguments made above with regard to Fujiwara and Otey and further assert that nothing in Hiroyama rectifies the deficiencies of Fujiwara and Otey. That is, even if one of ordinary skill in the art were to combine all of Fujiwara, Otey and Hiroyama, there still would have been no reason to arrive at the claimed invention without undue experimentation. As such, the claimed invention is not obvious over Fujiwara, Otey and Hiroyama. Reconsideration and withdrawal of the rejection is requested. 

Examiner respectfully disagrees. Claim 18 has been rejected over Fujiwara in view of Hiroyama and does not use the teaches of Otey since claim 18 contains different limitations than claim 1. Claim 18 also does not require direct contact between facing sides of the adjacent pairs of first ceramic layers. The arguments with respect to the combination of Fujiwara, Otey and Hiroyama discussed with respect to claim 1 are therefore moot. The rejection of claim 18 has been maintained.

Conclusion                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726